F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 23 1998
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JAMES ELMER DOBSON,

          Plaintiff-Appellant,

               v.                                      No. 98-8063
                                                 (D.C. No. 97-CV-0069-B)
 NATHAN A. McNALLY, JR., in his                         (D. Wyo.)
 official capacity as Crook County
 Jailer; BRIAN MOORHOUSE, in his
 official capacity as Crook County
 Sheriff; TY STUTZMAN, in his
 official capacity as Crook County
 Deputy Sheriff; JOSEPH M. BARON,
 in his official capacity as Crook
 County Attorney; BILL RICE, in his
 official capacity as Crook County
 Deputy Attorney; DALE SANDER, in
 his official capacity as Crook County
 Deputy Sheriff; APRIL GLICK, in her
 official capacity as Crook County
 Deputy Sheriff; DOUGLAS DESKIN,
 in his official capacity as Wyoming
 Department of Transportation
 Highway Patrol Office,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before SEYMOUR, Chief Judge, BARRETT, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9. Therefore, the

case is ordered submitted without oral argument.

      James Elmer Dobson, appearing pro se, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 civil rights complaint. We exercise jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.

      Dobson was allegedly arrested on or about September 5, 1996, and charged

the following day with two counts of attempting to obtain property from another

person by false pretense and with intent to defraud. Although the record is

unclear, it appears he was detained in county jail for a brief period of time until

he made bail. It also appears a search warrant was issued for his residence. The

record does not indicate the outcome of the criminal proceedings.

      Dobson filed his complaint on March 20, 1997, against various officials

involved in his arrest and detainment, claiming he was entitled to $17 million in

damages due to various violations of his constitutional rights. The three

defendants who were members of the Wyoming judiciary moved to dismiss,

asserting absolute judicial immunity. The district court granted their motion and


                                         -2-
dismissed the causes of action against them without prejudice. Dobson attempted

to appeal the dismissal, but this court dismissed his appeal for lack of jurisdiction,

concluding the order was not a final appealable order.    Dobson v. Waugh , 131

F.3d 151 (10th Cir. 1997) (table). The remaining defendants moved to dismiss

the complaint for failure to state a claim. Dobson responded with a motion for

summary judgment against all of the defendants, including those who were

dismissed. The district court denied the motion for summary judgment and

granted defendants’ motion to dismiss, stating:

             The Court will grant Defendants’ Motion to Dismiss. Simply
      put, Plaintiff’s complaint fails to state the facts that form the basis of
      his claims. This renders the complaint largely incomprehensible and
      leaves the Court without means to assess Plaintiff’s conclusory
      allegations of constitutional violations. Because Plaintiff appears
      pro se, the Court will allow Plaintiff twenty (20) days from the date
      of the hearing (May 21, 1998), in which to amend his complaint       by
      stating concisely and with specificity the underlying facts out of
      which his claims arise .

Record, Doc. 42 at 1-2. Dobson filed an amended complaint against all of the

original defendants on June 9, 1998. The district court dismissed the action on

June 29, 1998, with prejudice due to plaintiff’s failure “to amend his complaint as

instructed by the Court.” Record, Doc. 53 at 1.

      We construe the district court’s dismissal of Dobson’s amended complaint

as a dismissal pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon

which relief can be granted and review the dismissal de novo, taking all of the


                                           -3-
plaintiff’s well-pleaded allegations as true and construing them in the light most

favorable to plaintiff.   See Yoder v. Honeywell, Inc. , 104 F.3d 1215, 1224 (10th

Cir.), cert. denied 118 S. Ct. 55 (1997). Although we must liberally construe a

pro se plaintiff’s complaint, we may not accept as true those allegations that are

conclusory in nature.     See Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991)

(“[C]onclusory allegations without supporting factual averments are insufficient

to state a claim on which relief can be based.”). Under Rule 12(b)(6), a district

court may dismiss a complaint that does not contain a “short and plain statement

of the claim,” as required by Fed. R. Civ. P. 8(a)(2), if there appears to be no set

of facts on which plaintiff may state a claim for relief.   See Monument Builders

of Greater Kansas City, Inc. v. American Cemetery Ass’n      , 891 F.2d 1473, 1480

(10th Cir. 1989).

       At the outset, we note Dobson’s amended complaint, though somewhat

more specific than his original complaint, substantially fails to describe the

grounds upon which his claim rests. The amended complaint (like the original

complaint) is largely comprised of conclusory allegations of constitutional

deprivations apparently arising out of Dobson’s arrest and subsequent

confinement. Even taking into account information contained in supporting

exhibits attached to the amended complaint, we are left with serious questions

about the claims Dobson is attempting to assert.


                                              -4-
       Even assuming, arguendo, that Dobson’s amended complaint satisfies the

requirements of Rule 8(a), we conclude he has failed to state a claim upon which

relief can be granted against any of the named defendants. The three members of

the Wyoming judiciary are entitled to absolute judicial immunity.    See Stump v.

Sparkman , 435 U.S. 349, 355-57 (1978). The two county prosecutors involved in

the prosecution of Dobson’s criminal case are entitled to immunity from suit

under § 1983. See Imbler v. Pachtman , 424 U.S. 409, 420-24 (1976).

       The amended complaint fails to demonstrate that Dobson is entitled to any

legal relief arising from the actions of the highway patrol officer who allegedly

arrested Dobson. Although Dobson alleges the officer arrested him “without the

proper and lawful paperwork,” there is no assertion the officer lacked probable

cause to arrest Dobson, as would be necessary to prevail under § 1983 on a claim

of unlawful arrest.   See Thompson v. City of Lawrence , 58 F.3d 1511, 1515 (10th

Cir. 1995); Karr v. Smith , 774 F.2d 1029, 1031 (10th Cir. 1985);   see also Beck v.

Ohio , 379 U.S. 89, 91 (1964) (warrantless arrest permissible if probable cause

exists to believe person has committed crime).

       With respect to the three county law enforcement officers who were

allegedly involved in execution of a search warrant at Dobson’s residence, the

amended complaint contains only conclusory allegations of constitutional

violations. The complaint asserts they “violated Plaintiff’s GOD Given rights,


                                           -5-
and Constitutionally Secured Rights by Search and Seizing the property of the

Plaintiff, which denied Plaintiff Due Process of Law.” Record, Doc. 44 at 3. The

amended complaint does not assert the search warrant (a copy of which is

attached to the amended complaint) was not supported by probable cause or that

the officers failed to comply with the terms of the warrant.    See generally United

States v. Kennedy , 131 F.3d 1371, 1375 (10th Cir. 1997),      cert. denied 119 S. Ct.

151 (1998); United States v. Medlin , 842 F.2d 1194, 1199 (10th Cir. 1988).

       Finally, as to the two remaining defendants who were allegedly involved in

Dobson’s post-arrest detainment in the county jail, there is no basis for

concluding they violated Dobson’s constitutional rights. Even assuming, as

alleged by Dobson, they refused to allow him to use various herbal teas (allegedly

for self-medication) and required that he sign his name on a fingerprint card, we

conclude this is insufficient to demonstrate Dobson was subjected to any

constitutional deprivations.   See , e.g. , White v. State of Colo. , 157 F.3d 1226,

1233-34 (10th Cir. 1998) (to state cognizable claim under Eighth Amendment,

prisoner must allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs).

       AFFIRMED. The mandate shall issue forthwith.

                                                  Entered for the Court

                                                  Per Curiam


                                            -6-